Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the shares of Common Stock, $0.0001 par value per share, of Del Taco Restaurants, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: July 10, 2015 PW ACQUISITIONS LP By: PW Partners Atlas Funds, LLC General Partner By: /s/ Patrick Walsh Name: Patrick Walsh Title: Managing Member and Chief Executive Officer PW PARTNERS ATLAS FUNDS, LLC By: /s/ Patrick Walsh Name: Patrick Walsh Title: Managing Member and Chief Executive Officer PW PARTNERS CAPITAL MANAGEMENT LLC By: /s/ Patrick Walsh Name: Patrick Walsh Title: Managing Member /s/ Patrick Walsh PATRICK WALSH
